EXHIBIT 10.6













WAIVER LETTER AGREEMENT AND

SECOND AMENDMENT TO CREDIT AGREEMENT



June 17, 2020



VIA EMAIL



Arch Resources, Inc., as Borrower Agent

One CityPlace Drive, Suite 300

St. Louis, MO 63141

Attention: Robert G. Jones



Re:Waiver of Designated Defaults and Second Amendment to Credit Agreement



Ladies and Gentlemen:



Reference is made to that certain Credit Agreement dated April 27, 2017 (as at
any time amended, restated, modified or supplemented, the "Credit Agreement"),
among ARCH RESOURCES, INC., a Delaware corporation formerly known as Arch Coal,
Inc. ("Arch"), the various direct and indirect subsidiaries of Arch identified
on the signature pages thereto as "Borrowers" (together with Arch, collectively,
"Borrowers", and each individually a "Borrower"), REGIONS BANK, as agent (in its
capacity as agent, the "Administrative Agent") for certain financial
institutions (collectively, the “Lenders”), and the Lenders.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.



Borrowers have advised Administrative Agent that Borrowers caused the legal name
of Simba Group LLC (the “Subject Subsidiary”), a subsidiary of Arch and a
Borrower, to be changed to Maidsville Landing Terminal, LLC pursuant to a
Certificate of Amendment to Certificate of Formation of Simba Group LLC filed
with the Delaware Secretary of State on March 5, 2020 (such name change, the
“Name Change”).  As you know, Events of Default (collectively, the “Designated
Events of Default") resulted from (a) Borrowers’ failure to give Administrative
Agent prior written notice of the Name Change as required by Section 10.13(b) of
the Credit Agreement and in violation of Section 12.1(c) of the Credit
Agreement, and (b) Borrowers’ failure to give similar notices to Term Loan Agent
and PNC Bank, National Association, in its capacity as administrator under the
Receivables Purchase Agreement (the “Receivables Administrator”), as required by
the Term Loan Agreement and the Receivables Purchase Agreement, respectively, in
each case resulting in a default thereunder and a violation of Section
12.1(e)(i) of the Credit Agreement.  Borrowers have advised Administrative Agent
that, as of the date hereof, all actions with respect to the Name Change have
been taken in order to maintain a perfected Lien in favor of each of the
Administrative Agent, the Term Loan Agent and the Receivables Administrator,
with the priority as described in the Loan Documents, in the assets of the
Subject Subsidiary that constitute Collateral.  

In addition, Borrowers have advised Administrative Agent that certain Deposit
Accounts, Securities Accounts and/or Commodities Accounts that do not constitute
Excluded Accounts (each, a “Subject Account”) have been formed but are not
currently subject to Control Agreements.  The Borrowers are in the process of
causing the applicable securities intermediaries or other applicable Persons to
enter into Control Agreements

6510038.v6

--------------------------------------------------------------------------------

with respect to the Subject Accounts as required by the Security Agreement (such
actions, the “After Acquired Collateral Actions” and any Defaults that have
arisen with respect to the failure to take the After Acquired Collateral Actions
within the specified time periods in the Security Agreement are referred to
herein as the “After Acquired Collateral Defaults”; the After Acquired
Collateral Defaults, together with the Designated Events of Default, are
referred to herein as the “Designated Defaults”).  

The Administrative Agent and Required Lenders have agreed to waive the
Designated Defaults on the terms and subject to the conditions of this letter
agreement (this “Agreement”).



NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



1.Waiver of Designated Defaults.  On the terms and subject to the conditions
contained in this Agreement, each of the Administrative Agent and the Required
Lenders hereby waive the Designated Defaults in existence on the date hereof;
provided, that, if the After Acquired Collateral Actions are not completed on or
prior to July 6, 2020, then the waiver of the After Acquired Collateral Defaults
(but not the waiver of the Designated Events of Default) shall be void ab initio
and a Default or Event of Default, as applicable, shall exist.  In no event
shall such waiver be deemed to constitute a waiver of (a) any Default or Event
of Default other than the Designated Defaults in existence on the date hereof,
or (b) any Loan Party’s obligation to comply with all the terms and conditions
of the Credit Agreement and the other Loan Documents from and after the date
hereof.  This waiver shall be effective only in this specific instance and for
the specific purpose for which it is given, and this waiver shall not entitle
Loan Parties to any other or further waiver in any similar or other
circumstances.



2.Amendment to Credit Agreement.  The Credit Agreement is hereby amended by
deleting Section 12.1(c) thereof in its entirety and by substituting in lieu
thereof the following:



(c)Breach of Negative Covenants or Certain Other Covenants.  Any of the Loan
Parties shall default in the observance or performance of (i) the covenant
contained in Section 10.13(b) and such default, solely to the extent capable of
cure, shall continue unremedied for a period of thirty (30) days or (ii) any
covenant contained in Section 9.1, 9.3 (with respect to the ABL Priority
Collateral), 9.5, 9.15, 9.16(f)(i), 9.16(f)(ii), 9.18, Section 10 (other than
Section 10.13(b)), or Section 11.



3.Ratification and Reaffirmation.  Each Loan Party hereby ratifies and reaffirms
the Obligations, each of the Loan Documents to which it is a party, and all of
such Loan Party’s covenants, duties, indebtedness and liabilities under the Loan
Documents to which it is a party.

4.Waiver Fee; Expenses.  To induce Administrative Agent and Required Lenders to
enter into this Agreement, Borrowers jointly and severally agree to pay to
Administrative Agent, for the benefit of each of the consenting Lenders, on the
date hereof a fully earned and non-refundable waiver fee in the amount of 0.05%
of the aggregate principal amount of the Commitments of the consenting Lenders
in immediately available funds (the “Waiver Fee”).  Additionally, Borrowers
jointly and severally agree to pay all out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and enforcement of this Amendment  and the other documents and
instruments referred to herein or contemplated hereby, including, but not
limited to, the fees and disbursements of Administrative Agent’s legal counsel,
in each case, to the extent provided in the Credit Agreement.

5.Acknowledgments and Stipulations.  Each Loan Party acknowledges and stipulates
that this Agreement and each other Loan Document to which such Loan Party is
party constitutes a legal, valid and binding obligation of such Loan Party that
is enforceable against such Loan Party in accordance with the terms

2





--------------------------------------------------------------------------------

hereof or thereof, as applicable, except to the extent that enforceability of
any portion hereof or thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance; that
all of the Obligations are owing and payable, in each case to the extent
provided in the Loan Documents, without defense, offset or counterclaim (and to
the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby knowingly and voluntarily waived by each Loan Party);
and that the security interests and Liens granted by such Loan Party in favor of
Administrative Agent are fully perfected first priority security interests and
Liens (subject only to Permitted Liens) in and to the assets of the Loan Parties
that constitute ABL Priority Collateral and second priority Liens (subject only
to Permitted Liens) in and to the assets of the Loan Parties that constitute
Term Loan Priority Collateral (in each case, subject to any remaining actions
that may be required in accordance with Section 9.20 of the Credit Agreement).

6.Representations and Warranties.  Each Loan Party represents and warrants to
Administrative Agent and Required Lenders, to induce each to enter into this
Agreement, that no Default or Event of Default (other than the Designated
Defaults) exists on the date hereof; that the execution, delivery and
performance of this Agreement have been duly authorized by all requisite
corporate or company action on the part of such Loan Party and this Agreement
has been duly executed and delivered by such Loan Party; and that all of the
representations and warranties made by such Loan Party in the Credit Agreement
are true and correct in all material respects on the effective date hereof
(provided that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change” or similar language shall be true and
correct (after giving effect to such qualification) in all respects on such
effective date), except for those representations and warranties that expressly
relate to an earlier date, in which case, they shall have been true and correct
in all material respects as of such earlier date.

7.No Novation, etc.  Except as otherwise expressly provided in this Agreement,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.  Upon the
effectiveness of this Agreement, each reference in the Credit Agreement to "this
Agreement," "hereunder," or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

8.Release of Claims.  In consideration of Administrative Agent’s and Required
Lenders’ agreement to waive the Designated Defaults, each Loan Party hereby
RELEASES, ACQUITS AND FOREVER DISCHARGES Administrative Agent, each LC Issuer
and each Lender, and each of their respective officers, directors, agents,
employees, representatives, Affiliates and trustees and any successors and
assigns of any of the foregoing (each, a "Releasee", and collectively, the
"Releasees"), from any and all liabilities, claims, demands, actions or causes
of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that any Loan Party now has or ever had against any of the Releasees arising
under or in connection with the Loan Documents, based in whole or in part on
facts, whether or not now known, existing on or before the date of this
Agreement (collectively, “Claims”).  Each Loan Party hereby represents and
warrants to the Releasees that no Loan Party has transferred or assigned to any
person or entity of any kind any Claim that such Loan Party ever had or claimed
to have against any Releasee.



9.Miscellaneous.  The waiver and amendment contained herein shall not be
effective until Administrative Agent shall have received (i) a counterpart
hereof duly executed by Borrower Agent, on behalf of the Loan Parties, at which
time this Agreement shall constitute an agreement among the parties hereto with
respect to the agreements contained herein, (ii) evidence reasonably
satisfactory to the Administrative Agent that waivers by the requisite
consenting parties have been obtained with respect to any events of default or
termination events existing under the Term Loan Agreement and the Receivables
Purchase Agreement as a result of the Name Change, and (iii) the Waiver Fee.
 THIS AGREEMENT SHALL BE GOVERNED BY

3





--------------------------------------------------------------------------------

THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE THE APPLICATION OF THE LAW OF
ANY JURISDICTION OTHER THAN THE LAW OF THE STATE OF NEW YORK. This Agreement may
be executed in any number of counterparts and by different parties to this
Agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.  Any manually executed signature page to this Agreement delivered by
a party by facsimile or other electronic transmission shall be deemed to be an
original signature hereto.  Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto. To the fullest extent
permitted by applicable law, each party hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Agreement.



[Remainder of page intentionally left blank.]







4





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
as of the date first written above.



Very truly yours,

REGIONS BANK

as Administrative Agent and as the sole Lender

By:  /s/ Mark A. Kassis

Name: Mark A. Kassis

Title: Managing Director





Acknowledged and agreed to:



ARCH RESOURCES, INC.

as Borrower Agent, on behalf of Loan Parties



By: /s/ Robert G. Jones

Name: Robert G. Jones

Title: Senior Vice President – Law, General Counsel

and Secretary

Waiver Letter Agreement and Second Amendment to Credit Agreement (Arch)

--------------------------------------------------------------------------------